 LOCAL 1173, MACHINISTSLocal Lodge No. 1173, affiliated with MachinistsAutomotive Trades District Lodge No. 190, In-ternational Association of Machinists and Aero-space Workers' and Curtis L. Carter d/b/a Al-hambra Motors. Case 32-CP-166February 2, 1983DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn September 23, 1982, Administrative LawJudge Jay R. Pollack issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,2and conclusions3of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Local LodgeNo. 1173, affiliated with Machinists AutomotiveTrades District Lodge No. 190, International Asso-ciation of Machinists and Aerospace Workers,Pleasant Hill, California, its officers, agents, andrepresentatives, shall take the action set forth in thesaid recommended Order.IT IS FURTHER ORDERED that the complaint alle-gations not specifically found herein be, and theyhereby are, dismissed.Respondent's name appears as amended at the hearing.' Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc.., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.Member Jenkins does not rely on International Brotherhood of ElectricalWorkers, Local 265 (R P & M Electnric), 236 NLRB 1333 (1978), enfd. 604F.2d 1091 (8th Cir. 1979).3 The General Counsel did not except to the Administrative LawJudge's dismissal of the allegation that Respondent's second period ofpicketing, commencing on June 14, 1982, was violative of Sec. 8(bX7)(C).266 NLRB No. 17DECISIONSTATEMENT OF THE CASEJAY R. POLLACK, Administrative Law Judge: I heardthis case in Oakland, California, on August 9, 1982.1Curtis L. Carter d/b/a Alhambra Motors (the Employer)filed an unfair labor practice charge on June 18 againstLocal Lodge No. 1173, affiliated with Machinists Auto-motive Trades District Lodge No. 190, International As-sociation of Machinists and Aerospace Workers (Re-spondent or the Union). On June 20, the Regional Direc-tor for Region 32 of the National Labor Relations Board(the Board) issued a complaint and notice of hearingagainst Respondent, alleging, in substance, that Respond-ent engaged in unfair labor practices within the meaningof Section 8(b)(7)(C) of the National Labor RelationsAct, as amended. Respondent filed an answer denyingthe commission of the alleged unfair labor practices.All parties were given full opportunity to appear, tointroduce relevant evidence, to examine and cross-exam-ine witnesses, to argue orally, and to file briefs. Only theGeneral Counsel filed a post-trial brief. Based upon theentire record and from my observation of the demeanorof the witnesses, I make the following:FINDINGS OF FACT AND CONCLUSIONSI. JURISDICTIONCurtis L. Carter is the sole proprietor of AlhambraMotors which operates three businesses, Curtis CarterUsed Cars, Automotive Engineering, and InnovationBody Shop, as a single integrated enterprise in Martinez,California. The fictitious name, registered with the Stateof California, for all three businesses is Curtis L. Carterd/b/a Alhambra Motors, the Employer herein. Duringthe 12 months prior to the issuance of the complaint, theEmployer derived gross revenues in excess of $500,000and purchased and received goods valued in excess of$5,000 which originated outside the State of California.Accordingly, Respondent admits and I find the Employ-er to be engaged in commerce and in a business affectingcommerce within the meaning of Section 2(6) and (7) ofthe Act.II. LABOR ORGANIZATIONRespondent admits and I find that it is a labor organi-zation within the meaning of Section 2(5) of the Act. Re-spondent further admits that it is not currently certifiedas the collective-bargaining representative of any of theemployees of the Employer.111. THE ALLEGED UNFAIR LABOR PRACTICESA. The EvidencePrior to opening Curtis Carter Used Cars on May 1,1981, Curtis L. Carter had operated two automobiledealerships which were party to collective-bargainingagreements with Respondent. These dealerships were op-t Unless otherwise stated, all dates hereafter refer to the year 1982.91 DECISIONS OF NATIONAL LABOR RELATIONS BOARDerated by a corporation, Curt Carter Ford, Inc.2In late1980, the corporation experienced financial difficultiesand filed a petition in bankruptcy in January 1981. Thatbankruptcy petition was still pending at the time of thehearing in the instant matter. The employer benefit trustfunds, provided for in the collective-bargaining agree-ment between the corporation and Respondent, wereamong the creditors in the bankruptcy case. The Em-ployer commenced operation of Automotive Engineer-ing, its repair shop, and Innovation Body Shop, its bodyshop, in January 1982.On February 20, Manuel Francis, an area director ofDistrict Lodge 190 assigned to oversee Respondent, vis-ited the Employer's repair shop. Francis testified that hevisited the shop at the request of two union members,Mike and Roland (last names unknown). According toFrancis, these union members had previously told himthat they were going into business as a partnership andwanted Francis to sign them up for health and welfarecoverage. Francis spoke with Mike, Roland, and GaryMcElerny, service manager. McElerny said that the op-eration would be nonunion. Francis told Mike andRoland that, if all three were partners, the two unionmembers could outvote McElerny. In this conversationMcElerny informed the others that Curtis Carter had aninterest in the business.3Shortly thereafter, CurtisCarter, owner of the Employer, arrived. Carter askedwhat Francis was doing there. Francis answered that hewas there to sign up his members for health and welfarecoverage. Carter said, "There's not a man in this shopwants you here, you're not representing anybody, youdon't have any signed cards. Now please go away."Francis then left the shop.On March 1, Francis caused the Employer to be pick-eted with signs bearing the following legend:THIS SHOP UNFAIRDOES NOT COMPLY WITHUNION WAGES AND BENEFITSMACHINISTS LODGE 1173TEAMSTERS LOCAL 315Francis testified that the purpose of the picketing was toobtain health and welfare benefits for his two unionmembers and that, in order to obtain such coverage, hehad to obtain a contract. Francis further testified that thecontract would also apply to any employees later hiredby the recently opened shop. After the picketing com-menced, the two union members ceased working for theEmployer. However, the picketing continued until April22. The parties stipulated that the picketing had theeffect of disrupting deliveries to the Employer's facilities.The picketing was stopped as a result of a compromisebetween the Union and the Employer that the Employerwould withdraw its unfair labor practice charges andthat the Union would cease picketing. Francis testified2 Curtis Carter was president of the corporation and its only stock-holder.a At the time of this conversation, Francis was under the impressionthat Mike, Roland, and McElerny were partners in the recently openedrepair shop. Francis had no prior knowledge of Carter's ownership of therepair shop or adjacent body shop.that, after his union members ceased working for theEmployer, he continued the picketing to "let the publicknow the type of person that Carter was"; i.e., thatCarter "didn't pay his bills, didn't pay standard area ratesand so forth."On June 14, Respondent, at Francis' instruction, com-menced picketing the Employer's facility with signsbearing the following legend:UNFAIRAUTO MACHINISTSCURT CARTER OWES MONEYThis second phase of picketing continued to at least June30. On June 21 the Employer filed a representation peti-tion in Case 32-RM-263. Thereafter, the Employer at-tempted to withdraw the petition and on July 15 the Re-gional Director approved the withdrawal of the petitionand closed the representation case.On June 14, Carter called Francis to question himabout the renewed picketing. However, Francis wasaway on vacation. Robert Durham, a union representa-tive of Machinists District Lodge 190 assigned to Re-spondent, returned Carter's call in Francis' absence.Carter asked what the picket was doing. Durham an-swered, "Well, the picket is doing what he was doingbefore, advertising with the picket sign." Durham toldCarter that Francis was on vacation and suggested thatCarter call Francis in about a week. Durham then left amessage for Francis to call Carter.4On or about June 21, Francis returned Carter's call.Francis testified that Carter asked why the Union waspicketing. Francis said, "What's the picket sign say?" andCarter answered, "Owes money." Francis asked if thatwas factually correct and Carter said, "Hell, I owemoney to a lot of people." Carter said that it was CurtCarter Ford, Inc., the corporation in bankruptcy, whichowed the money. Francis said that if Carter had any fur-ther questions to talk to Respondent's attorney.5Carteranswered that the Union would hear from his attorney.Carter testified that he asked Francis, "What's thepicket doing back?" and said, "I thought we had anagreement." Francis answered, "Well, Curt, you knowyou owe us money." Carter said, "That's an awful backdoor way of coming after me because you know that Idon't owe you the money. My corporation probablyowes three or four hundred thousand dollars to differententities." Carter told Francis that it was simply a matterof bankruptcy and that the corporation had been in achapter 11 bankruptcy since January 1981. Carter askedFrancis, "How long are you going to keep harassingme?" According to Carter, Francis answered, "Youknow, there's a lot of union shops in the area that areI Carter did not recall this conversation while testifying on direct orcross-examination. However, when recalled on rebuttal, after Durhamhad testified, Carter affirmed that he had such a conversation withDurham. Carter did not deny the substance of the conversation as testi-fied to by Durham.This is the only conversation that Francis and Carter had concerningthe debt to the trust funds or the second period of picketing. Prior to thecommencement of picketing, Francis informed the trust funds of his in-tention to picket the Employer.92 LOCAL 1173, MACHINISTSpressuring me to keep you from having a nonunionshop," and "If you sit down and talk with me, we canprobably have the picket go away." I have decided tocredit Francis' version of this conversation over that ofCarter. In observing Carter on the witness stand, I foundCarter's anger over the picketing to cast serious doubtsupon his ability to accurately perceive or report the per-tinent events. Francis, on the other hand, testified toevents in an objective manner and did not attempt tocolor the facts to aid the Union's cause. Francis relatedthe facts without regard to whether those facts were fa-vorable or unfavorable to the legal issues being litigatedby the parties.With regard to the second period of picketing, Francistestified that the purpose of the picketing was to adver-tise to the public the type of person Carter was; i.e., thatCarter had not paid his debts. As stated earlier, CurtCarter Ford, Inc., the corporation, owed moneys to theemployee benefit trust funds provided for in the corpora-tion's collective-bargaining agreements.B. Analysis and ConclusionsSection 8(b)(7)(C) of the Act, in pertinent part, makesit an unfair labor practice for an uncertified labor organi-zation to picket an employer "where an object thereof isforcing or requiring an employer to recognize or bargainwith a labor organization as the representative of his em-ployees ...where such picketing has been conductedwithout a petition under Section 9(c) being filed within areasonable period of time not to exceed thirty days fromthe commencement of such picketing."Section 8(b)(7) applies even if there are legitimate pur-poses for the picketing; it is sufficient to make out a vio-lation of Section 8(b)(7) if one of the union's objects isrecognitional or organizational. See, e.g., InternationalBrotherhood of Electrical Workers, Local 265 (R P & MElectric), 236 NLRB 1333, 1335 (1978), enfd. 604 F2d1091 (8th Cir. 1979); Building Service Employees Union,Local No. 87, AFL-CIO (Liberty House/Rhodes), 223NLRB 30, 33 (1976). Language used in the picket signsdoes not necessarily establish the real object or objects ofthe picketing. Whether a union pickets for recognition ororganization is a question of fact6to be determined bythe union's overall conduct. Teamsters Local Union No.5, a/w International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers, Ind. (Barber Brothers Contract-ing Co., Inc.), 171 NLRB 30 (1968), enfd. 405 F.2d 864(5th Cir. 1968); Building Service Employees Union, LocalNa 87, supra.There can be little doubt that the first period of picket-ing, March 1 to April 22, was for a recognitional object.Francis testified that initially it was his purpose to obtainhealth and welfare benefits for his two union members.In order to obtain such benefits, Francis had to secure acollective-bargaining contract from the Employer. Evenafter the members ceased working for the Employer,Francis continued the picketing. There is no evidencethat the nature of the picketing or the desire to obtain a6 N. LR.B. v. Local 182, International Brotherhood of Teamsters, Chauf-feurs. Warehousemen and Helpers of America [Woodward Motors], 314 F.2d53 (2d Cir. 1963).collective-bargaining agreement ever changed. Thus,under all of the circumstances, I find at least "an object"of Respondent's March-April picketing was to seek orobtain recognition as the bargaining representative of theEmployer's employees. I find that Respondent, by pick-eting the Employer for the proscribed recognitionalobject for a period of more than 30 days without thefiling of a representation petition, violated Section8(bX7XC) of the Act.The fact that the two union members ceased workingfor the Employer after the picketing commenced, and,therefore, that the Employer had no employees working,does not affect the conclusion herein. The contract Fran-cis was seeking would have applied to employees laterhired by the new repair shop. Picketing in excess of 30days to obtain such a contract violates Section8(b)(7)(C). Local 542, International Union of OperatingEngineers, AFL-CIO (R. S. Noonan, Inc.), 142 NLRB1132 (1963), enfd. 331 F.2d 99 (3d Cir. 1964), cert.denied 379 U.S. 889.The second period of picketing, June 14 to June 30,presents a more difficult issue. After an informal agree-ment to cease picketing the Employer and after a hiatusof over 50 days, the Union commenced picketing withdifferent picket signs. The new picket signs advertised tothe public that "Curt Carter Owes Money." In fact, CurtCarter Ford, Inc., owed money to the employee benefittrust funds. The General Counsel and the Employerargue that the picketing in June was a continuation ofthe earlier recognitional picketing.In situations where unions have been found to haveengaged in picketing for an illegal objective and havesought to picket for another objective, the Board haslong rejected the application of a presumption of thecontinuity of the illegal objective. See, e.g., InternationalBrotherhood of Electrical Workers, Local 453 (SouthernSun Electric Corporation), 242 NLRB 1130 (1979), re-versed and remanded 620 F.2d 172 (9th Cir. 1980); Build-ing and Construction Trades Council of Philadelphia andVicinity, AFL-CIO (Altemose Construction Co.), 122NLRB 1276, 1280 (1976); Local 344, Retail Clerks Inter-national Association, AFL-CIO, etc. (Alton Myers Brothers,Inc.), 136 NLRB 1270 (1962). The General Counsel mustshow substantial independent evidence to support thecontention that the unlawful object continued.As discussed earlier, I do not credit Carter's testimonythat Francis sought bargaining in return for the cessationof picketing. Thus, there is no credible evidence of ademand for recognition or bargaining. Next, the GeneralCounsel argues that the picketing must have been a pre-text because it was the corporation and not the Employ-er which owed money to the subject trust funds.7How-ever, the issue here is not the validity of the claim adver-tised to the public, but, rather, whether the Union'sobject in picketing was recognitional in nature. For thefollowing reasons, I find that there is insufficient evi-dence to establish that Respondent had any object forpicketing other than that advanced by Francis; i.e., toThere is no case before me alleging that Respondent had unlawfullyenmeshed the Employer in a dispute between Respondent and the corpo-ration.93 DECISIONS OF NATIONAL LABOR RELATIONS BOARDadvertise to the public that Curtis Carter owed moneysunder his collective-bargaining agreements. First, CurtCarter Ford, Inc., did, in fact, owe moneys to the em-ployee benefit trust funds. Second, Carter was the princi-pal of the corporation and its only stockholder. Third,there is no evidence that Francis was knowledgeable asto any limitations imposed by the bankruptcy proceed-ings on Carter's ability to pay the moneys owed to thetrust funds. Fourth, Francis' failure to demand paymentis not inconsistent with a desire to advertise to thepublic, including potential employees, Carter's past finan-cial problems. Fifth, when Carter questioned Durhamand Francis about the picketing, he was told that thepicket signs revealed the purpose of the picketing-nodemand for recognition or bargaining was made. Asstated earlier, the burden is on the General Counsel toestablish by a preponderance of the evidence that thesecond period of picketing was for the proscribed recog-nitional or organizational object. The Board has longheld that Section 8(b)(7) is only directed against picket-ing for recognition, bargaining, or organization and notagainst picketing for other objects.sInsofar as picketingis directed to advertising a dispute over trust fund pay-ments not involving an object of recognition, bargaining,or organization, it falls outside the area proscribed bySection 8(b)(7). Thus, for all the reasons set forth above,I conclude that the General Counsel had failed to provethat the second period of picketing was for an objectproscribed by Section 8(b)(7).CONCLUSIONS OF LAW1. The Employer, Curtis L. Carter d/b/a AlhambraMotors, is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. The Respondent, Local Lodge No. 1173, affiliatedwith Machinists Automotive Trades District Lodge No.190, International Association of Machinists and Aero-space Workers, is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent is not currently certified as the collec-tive-bargaining representative of any of the employees ofthe Employer.4. By picketing the Employer from March I throughApril 22, 1982, in the manner described above, with anobject of forcing or requiring the Employer to recognizeor bargain with Respondent as the representative of theEmployer's employees, where such picketing has beenconducted without a petition under Section 9(c) of theAct being filed, Respondent has violated Section8(bX7XC) of the Act.5. The General Counsel has failed to prove by a pre-ponderance of the evidence that Respondent's picketingof the Employer during the period of June 14 throughJune 30, 1982, violated Section 8(bX7)(C) of the Act.6. The unfair labor practices found above in Conclu-sions of Law 4, occurring in connection with the inter-state operations of the Employer, are unfair labor prac-tices affecting commerce within the meaning of Section2(6) and (7) of the Act.s Waiters d Bartenders Local 500, etc. (Mission Valley Inn), 140 NLRB433 (1963).7. Except as specifically found above, Respondent hasnot committed any unfair labor practices.THE REMEDYHaving found that Respondent has violated Section8(bX7XC) of the Act, I shall recommend that it ceaseand desist therefrom and take certain affirmative actionnecessary to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, con-clusions of law, and the entire record, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:IDORDER9The Respondent, Local Lodge No. 1173, affiliatedwith Machinists Automotive Trades District Lodge No.190, International Association of Machinists and Aero-space Workers, Pleasant Hill, California, its officers,agents, and representatives, shall:1. Cease and desist from picketing, or causing to bepicketed, Curtis L. Carter d/b/a Alhambra Motors,where an object thereof is forcing or requiring such Em-ployer to recognize or bargain with Respondent as thecollective-bargaining representative of its employees, orforcing or requiring employees of such Employer toaccept or select Respondent as their collective-bargain-ing representative, at a time when Respondent is not cer-tified as such representative and where such picketinghas been conducted without a petition under Section 9(c)of the Act being filed within a reasonable period of timenot to exceed 30 days from the commencement of suchpicketing.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Post at its offices and meeting halls copies of theattached notice marked "Appendix."10Copies of saidnotice, on forms provided by the Regional Director forRegion 32, after being duly signed by the authorized rep-resentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to members are customarilyposted. Reasonable steps shall be taken by Respondent toensure that said notices are not altered, defaced, or cov-ered by any other material.(b) Furnish the Regional Director for Region 32signed copies of said notice in sufficient numbers forposting by Curtis L. Carter d/b/a Alhambra Motors, ifwilling, in places where notices to employees are cus-tomarily posted.e All outstanding motions inconsistent with this recommended Orderhereby are denied. In the event no exceptions are filed as provided bySec. 102.46 of the Rules and Regulations of the National Labor RelationsBoard, the findings, conclusions, and recommended Order herein shall, asprovided in Sec. 102.48 of the Rules and Regulations, be adopted by theBoard and become its findings, conclusions, and Order, and all objectionsthereto shall be deemed waived for all purposes.'o In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."94 LOCAL 1173, MACHINISTS(c) Notify the Regional Director for Region 32, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.APPENDIXNOTICE TO EMPLOYEESPosrED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the U ited States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence, the National Labor Relations Boardfound that we have violated the National Labor Rela-tions Act, as amended, and has ordered us to post thisnotice.WE WILL NOT picket, or cause to be picketed,Curtis L. Carter d/b/a Alhambra Motors, where anobject thereof is forcing or requiring such Employ-er to recognize or bargain with us at the collective-bargaining representative of its employees, or forc-ing or requiring employees of such Employer toaccept or select us as their collective-bargainingrepresentative, at a time when we are not certifiedas such representative and where such picketing hasbeen conducted without a petition under Section9(c) of the Act being filed within a reasonableperiod of time not to exceed 30 days from the com-mencement of such picketing.LOCAL LODGE No. 1173, AFFILIATED WITHMACHINISTS AUTOMOTIVE TRADES DIS-TRICT LODGE No. 190, INTERNATIONALASSOCIATION OF MACHINISTS AND AERO-SPACE WORKERS95